Title: To Alexander Hamilton from Gouverneur Morris, 4 July 1777
From: Morris, Gouverneur
To: Hamilton, Alexander


Kingston [New York] July 4 1777
Dear Sir
Your Letter gave me the Pleasure of knowing with Certainty what might be depended upon among the numerous Reports circulated Thro the Country with Relation to the Several movements of the Enemy. That Howe wishes to draw you to a General Action is highly Probable because certainly he hath no other Means of conquering the Country, but the time when he wishes to Engage must depend upon a General Estimate in his mind of what Forces he now hath, What Accessions he may receive, our Force and the Probability of its Increase or Decrease. To hazard a Generale Action on our Part is certainly contrary to the true Principles of the defensive War in wich we are engagd, so long as we can keep an Army in the Field. The most splended Victory would not Increase our Resources, nor while the Enemy keeps Amboy Strongly fortifyd in their Rear would it much weaken them. Whether Howe will risque an Attack upon our Strong Hold at a Distance from him is rather doubtfull. Possibly he may with a View to draw our Army out Upon a disorderly Retreat, tho this Idea is Rather too fine Spun for him. All the Difficulty with us will be to avoid an Action, and at the same Time save our Reputation. This Perhaps may require some master strokes in the Art of war. On the whole I am Inclined to think that Howe is loth to leave the Ferries with the Air of Compulsion, & Genl, Washington unwilling to let it be believed that he retires in any other way. That is to say (if we may venture to speake Philosophically upon a Subject of this Kind) they are Both Bidding for the Good Opinion of the Disaffected. Many Brave Fellow may Possibly Loose theare Lives on this Occasion which after all can be of little Importance in the General Scale. If the news from the northward be true in all the Extent wich the Generals seem to apprehend Howe will come up the River, but If as I verily believe The Truth is Carlton only makes a Fient in that Quarter to Prevent an Attack on our Part then Howe must in some way or other force you to fight him or bid Adieu to the Conquest of America.
But tis in vain to Scrutinize future Events. Let us know from Time to time how many Prisoners you make and what Deserters come in that we may Puff a little. Adieu.
your most Obedient & humble Servant
Gouvr Morris
